UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                    7/14/2021
M.G., et al.,                                                  :
                                                               :
                                             Plaintiffs,       :
                                                               :
                  - against -                                  :
                                                               :   13-cv-4639 (SHS) (RWL)
NEW YORK CITY DEPARTMENT OF                                    :
EDUCATION; NEW YORK CITY BOARD OF :                                ORDER
EDUCATION, et al.,                                             :
                                                               :
                                             Defendants. :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        As discussed during the conference held on July 14, 2021, the parties shall

continue to meet to advance settlement discussions as set forth in Dkt. 339 subject to the

following modifications.

        1.       The City Defendants will provide a substantive offer in response to Plaintiffs’

Autism Phase 1 demand by August 9, 2021. By August 23, 2021, Plaintiffs and the City

Defendants will meet to continue discussions.

        2.       From that point on, Plaintiffs and the City Defendants will meet every two

weeks. Plaintiffs and the State Defendants will meet every two weeks. Each set of

Defendants may participate in the meetings with the other Defendants, but doing so is not

required unless the parties agree that substantive contribution from all Defendants would

be productive for that particular meeting.

        3.       The State Defendants will continue their research, analysis, and

discussions regarding resolution of the ABA licensing issue. The State Defendants shall

keep Plaintiffs apprised of progress in that regard and engage in substantive discussions


                                                        1
with Plaintiffs prior to the next bi-weekly meeting between the State Defendants and

Plaintiffs.

        4.    The City Defendants and State Defendants will make good faith efforts to

have their client stakeholders and persons with knowledge whose participation will

materially contribute to productive discussions participate directly in the settlement

discussion meetings.      At each meeting, the parties should discuss whether such

stakeholder participation would be productive at the next meeting (or some particular time

thereafter), and if so whom those persons should be.

        5.    Before the conclusion of each meeting, the parties will discuss and agree

upon an agenda for the next meeting. 1 Within 48 hours after the conclusion of each

meeting, each substantively participating party (i.e, Plaintiffs and the City Defendants, or

Plaintiffs and the State Defendants) shall separately email to the Court’s chambers email

address on an ex parte basis a one paragraph summary status report. At their option,

both the City Defendants and State Defendants may submit such a report for the meetings

for which they do not have substantive responsibility.

        6.    The Court will participate in a settlement conference (of no more than three

hours) with the parties approximately once every six weeks. The parties shall cooperate

with my Courtroom Deputy in scheduling the conference dates. No later than three days

before each such conference, (a) the parties shall jointly file a status report, including but

not limited to identifying the issue(s) the parties would like to discuss during the




1
  This particular procedure was not discussed during the conference, but the Court
believes it will be the most efficient and clearest way to proceed with respect to agenda
setting.

                                              2
conference, and (b) the parties may each submit an ex parte a letter of no more than five

pages providing any additional information they think will be helpful in resolving the case.

       7.     The parties shall cooperate in providing specific documents or information

requested by another party in aid of settlement.

       8.     The temporary stay currently in place will be continued until December

2, 2021.

                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE
Dated: July 14, 2021
       New York, New York




                                             3
